t c no united_states tax_court david c mccune petitioner v commissioner of internal revenue respondent docket no 2837-o0l filed date more than days after receiving an adverse notice_of_determination concerning collection action s under sec_6320 and or p sought judicial review in a federal district_court the petition was dismissed for lack of subject matter jurisdiction more than days after the order of dismissal p sought review in this court held because p failed to file his initial petition with the district_court within days of the notice of adverse determination his tax_court petition is dismissed for lack of jurisdiction david c mccune pro_se marty j dama for respondent opinion cohen judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6330 or sec_7502 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure at the time the petition in this case was filed petitioner was a resident of rockwall texas on date a final notice -- notice_of_intent_to_levy and notice of your right to a hearing cdp_notice was mailed to petitioner with respect to unpaid federal income taxes interest and penalties for through the cdp_notice explained petitioner’s right to a collection_due_process_hearing cdp hearing and provided him with a copy of form request for a collection_due_process_hearing petitioner requested and was granted a hearing on date the internal_revenue_service office of appeals appeals issued a notice_of_determination concerning collection action s under sec_6320 and or in that notice it was determined that the proposed levy actions satisfied the requirements of sec_6631 and sec_6321 and the applicable administrative procedures on date petitioner submitted a request for reconsideration of the adverse determination but the request was denied on date on date petitioner filed a petition with the u s district_court for the northern district of texas seeking judicial review of the adverse determination respondent moved the district_court to dismiss for lack of jurisdiction citing untimeliness and lack of subject matter jurisdiction the district_court granted the motion to dismiss for lack of subject matter jurisdiction in an order dated january and entered date the court stated first the government contends that mccune did not timely appeal the irs determination because he filed suit in excess of thirty days after the irs determination was issued mccune responds by asserting that he filed a motion for reconsideration with the irs thereby tolling the limitations_period however even if the limitations_period was tolled by the filing of the motion for reconsideration this court lacks subject matter jurisdiction to hear the case district courts have jurisdiction under sec_6330 only if the tax_court lacks jurisdiction clearly the tax_court had jurisdiction over this case because it concerns income taxes despite mccune’s contention that he is not a taxpayer moreover this court does not have jurisdiction to hear mccune’s complaint because the income taxes at issue have not been paid in full the order of dismissal was served on petitioner at his private mail box the address he provided for the record petitioner received the order a few days thereafter when he picked up his mail q4e- on date petitioner mailed a petition to the tax_court that was received and filed on date the petition seeks review of respondent’s date determination sec_6330 generally provides that the internal_revenue_service cannot proceed with the collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of a cdp hearing see sec_301 6330-i1t temporary proced admin regs fed reg date see generally 114_tc_176 sec_6330 provides sec_6330 proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to hear such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court in this case petitioner challenged the cdp_notice and requested a cdp hearing appeals determined on date that the cdp_notice and proposed levy actions satisfied sections - - and and the applicable administrative procedures that determination triggered the 30-day period within which petitioner could seek judicial review sec_301_6330-1t f temporary proceed admin regs fed reg date provides f questions and answers the questions and answers illustrate the provisions of this paragraph f as follows a-f3 if the tax_court would have jurisdiction over the type of tax specified in the cdp_notice for example income and estate_taxes then the taxpayer must seek judicial review by the tax_court q-f4 what happens if the taxpayer timely appeals appeals’s determination to the incorrect court a-f4 if the court to which the taxpayer directed a timely appeal of the notice_of_determination determines that the appeal was to the incorrect court because of jurisdictional venue or other reasons the taxpayer will have days after the court’s determination to that effect within which to file an appeal to the correct court emphasis added petitioner filed his initial appeal with the district_court more than days after the notice of adverse determination petitioner then filed a petition in this court more than days after the order of dismissal by the district_court respondent’s position is that the untimeliness of the petition to the district_court renders inapplicable the additional 30-day period set forth in sec_6330 where an appeal is initially to an incorrect court and in any event the petition was untimely in this court because not filed within the -- - 30-day period after dismissal by the district_court petitioner argues that his time to file in the district_court was extended by his request for reconsideration and that his time to file in this court should run from the date that he received the order of dismissal from the district_court sec_6330 provides for appeal within days of the appeals_office determination and an additional days after a court determination that the appeal was to an incorrect court the statutory periods are jurisdictional and cannot be extended see eg 33_tc_868 hodges v commissioner tcmemo_1987_340 a fortiori they cannot be extended by petitioner’s unilateral action in requesting reconsideration or in deciding when to pick up his mail petitioner’s case in the district_court was not filed within days of the date notice_of_determination or even within days of the denial of his request for reconsideration an untimely filing in an incorrect court could not extend the time to file in the correct court a subsequent untimely filing in the correct court clearly must be dismissed to reflect the foregoing an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction
